SUGARMAN, District Judge.
The notice of examination herein sought to examine the respondent by its Vice President, General Claims Agent and the Master and Chief Mate of the vessel. Respondent objects to its examination by anyone other than General Claims Agent upon the grounds that a) the Vice President has no personal knowledge of the shipment involved and his production for examination would be an annoyance, embarrassment and oppression in view of the fact that the records and data from which he would testify would also serve as the basis for the examination of the Claims Agent; b) the Master of the vessel is no longer in the employ of the respondent; and c) the Chief Mate is not a proper person through whom the respondent may be examined. Respondent has no objection to the examination of the Master and Chief Mate as witnesses.
The foregoing issues are disposed of as follows: 1) The examination of the General Claims Agent, to which respondent consents, will proceed at a time and place to be agreed upon by counsel foi the parties in the order to be settled herein. 2) It appearing that the Vice President could contribute nothing beyond that which would be gleaned from an examination of the General Claims Agent, I hold this to be a showing of good cause that the deposition of the Vice President should not be taken at the present time, *384Fed.RuIes Civ.Proc. rule 30(b), 28 U.S. C.A., and the notice thereof is vacated without prejudice to his being examined upon application should the libelant, after the conclusion of the examination of the General Claims Agent, establish the need for further examination of the respondent by its Vice President. 3) The respondent may be examined by its Master, whose examination will proceed at a time and place to be agreed upon by counsel, in the order to be submitted herein. 4) The application to vacate so much of the notice, as seeks to examine respondent by the First Mate of its vessel is granted without prejudice to his being examined by libelant as a witness.
Settle order in accordance herewith.